DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 11/24/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,880,661. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,880,661 are clearly anticipated or similar in scope to the rejected claims 1-22 of the U. S. Pat. App (No. 17/102,476) with only obvious wording variations. For example:
U. S. Pat. App No. 17/102,476
U.S. Patent No. 10,880,661
1. A method of controlling client access to a hearing device, 
the method comprising: 

authenticating, by the hearing device, the client based on a validation of the provided client authenticator; 
upon successful authentication of the client, verifying the authorization of the client to hearing device by: 



granting access of the client to the requested set of services only if the requested set is a subset of the set of services the client is authorized for, wherein the authentication and authorization are implemented in one mechanism or in separate mechanisms.

the method comprising the steps of: 

authenticating the client based on a validation of the provided client authenticator by the hearing instrument; 
upon successful authentication, comparing a security level associated with the service requested by the client with a highest security level assigned to the client by the hearing instrument, wherein the security level is selected from a plurality of hierarchically structured security levels, 
granting access of the client to the service of the hearing instrument, if the requested security level is below or equal to the highest security level assigned to the client, wherein providing the client authenticator comprises granting an authorization to potential clients and storing hearing instrument service authorizations granted to the potential clients on the hearing instrument; wherein the hearing 


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the limitation of “the authentication and authorization” in line 10 is indefinite since it is not clear what the limitation is.
Regarding claim 14, the limitation of “any client requesting authorization” in line 14 is indefinite since it is not clear what it refers to.
the communication link” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shennib (U. S. Pat. App. Pub. – 2016/0100261).
	Regarding claim 1, Shennib discloses a method of controlling client access to a hearing device, the method comprising: requesting access, by a client, to a set of services (2, 3) of a hearing device (1) and providing a client authenticator (30) to the hearing device; authenticating (82), by the hearing device, the client based on a validation (85) of the provided client authenticator; upon successful authentication of the client, verifying the authorization of the client to hearing device by: granting access (32) of the client to the requested set of services only if the requested set is a subset of the set of services the client is authorized for, wherein the authentication and authorization are implemented in one mechanism or in separate mechanisms (Figs. 5-6).

	Regarding claim 3, Shennib further discloses the method, wherein verifying the authorization is a based on one of a plurality of authorization methods (by 30, 32, 81, 82, 84, 85, 87) and each authorization method is directly assigned to a set of hearing device services, where the hearing device grants access to a service which is in the set of services assigned to the authorization method that the client is using ([0046-0048]); or provides the possibility to carry information of which set of services is granted when using the authorization method (Figs. 5-6).
Regarding claim 4, Shennib further discloses the method, wherein at least one of the authorization methods (by 30, 32, 81, 82, 84, 85, 87) enables a user to grant authorizations autonomously by acting on the hearing device or an external device communicating with the hearing device (Figs. 5-6).
Regarding claim 5, Shennib further discloses the method, wherein the authorization methods comprise performing, by the user, a gesture on a user interface of the hearing device or on an external device (Fig. 7).
Regarding claim 22, Shennib further discloses the method, wherein the hearing device is a hearing aid or an auditory prosthesis (Abstract).
Allowable Subject Matter
Claims 6-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651